Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page11ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page22ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page33ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page44ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page55ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page66ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page77ofof88
Case
 Case1:20-cv-00771-DLC
      1:20-cv-00771-DLC Document
                         Document17-1 Filed05/06/20
                                  18 Filed  05/05/20 Page
                                                      Page88ofof88
